Title: From George Washington to James Mercer, 26 December 1774
From: Washington, George
To: Mercer, James



Dear Sir,
Mount Vernon Decr 26th 1774.

I do not recollect whether, in my last, I informed you that it was £29 you gave for the Negro Kate, & that the whole of your purchases in Frederick amounted to £2385.14.2; If I did not then do it, these will be found right, & agreeable to the original Entries—I have heard nothing yet from Colo. Peyton, respecting those Lands which you appear charged with at the Loudoun Sale—there is no doubt, I presume, of Combs or others taking them of your hands—if there be, the Sums bid for them, will require to be added to your acct.
I cannot say but that I should have liked to have had 1224 acres of Land warranted to me, instead of your granting 1200 acres more or less; for, as it was upon the presumption that the Tracts of Gray & Adams containd this quantity, clear of disputed bounds, that I agreed to give the price I did; so, if it falls short (I mean more than is generally allowed for variation of Instruments) I shall not much like, or indeed think myself bound by it; and am inclind to think (as Mr Carlyle also does) that Hough must have made some mistake in his Measurement; as the original Patents to Adams and Gray together, contain no more than 1168 Acres, whilst it appears that Adamss Patent runs into Grays, and one half, or near it of Grays is taken away by Strutfields; notwithstanding all which, Hough you say (for I

have no Plat, or report of his) makes 56 acres more than is granted by both Patents; at the sametime that he differs but little (I perceive by your Plat) from the Original Courses & distances.
I do not pretend either, to be well acquainted with the phrazes which constitute a general warranty, but the words made use of by you, for this purpose, are not so strong and emphatical as I have generally observed upon these occasions; which usually run in some such manner as this—“from the claim, or claims of any Person or persons whatsoever the said  his heirs &ca doth warrant, and will forever defend” your Covenant may, for ought I know be Tantamount, although no such expressions are used, and therefore, I shall say nothing further on this head. It was my Intention to have run round the Lines of these Tracts, and tried the Contents of them myself; but I have never been a day well since my return from Frederick, nor a day without Company. If you have Adams conveyance, I should be glad to be furnished with it when you send the copy of the power of Attorney, to McCoul & Blair, as I have no paper relative to this Land, except an unattested Copy of the Proprietors Deed to him.
I have wrote to your Brother since I came home—I intended a short Letter, just to advise him of the amount of the Sales, but insensibly run into a long one—Inclosed is a Copy of it, as also of the two queries which he seems anxious for your answering—the reason of my repeating them to you, now, being that they are again urged to me in a Letter from Mr Montagu—if you choose to answer them, it may be by way of Letter to me, which I can Inclose to your Brother—It was for this reason, I have furnished you with my preparatory Letter.
As the quantity of Wheat threshed at Marlborough, agreeably to your Letter of the 13th Inst. is too small for a Load; and as the Hollidays are at hand; & bad Weather probably approaching, it will be out of my power to send for it very soon; indeed this will always be the case (which makes no material difference to me) if it cannot be got ready for delivery before Christmas, it being difficult, afterwards, to procure Craft till the Frosts are thought to be over in the Spring.
I have heard no person speak of the Sale of Cattle in Frederick but what thought it a great one—I have mentioned the average price to no one since, but what thinks I might buy for much

less, & although I do not dispute, as I have never seen, the goodness of your Cattle at Marlborough, yet, give me leave my friend, to tell you, that you are too sanguine in your expectations in matters of this sort—It is not my intention to buy at high prices, as I am in no immediate want—my design, as I raise a great deal of Provender, was to stock my Plantations more plentifully than they are, if I could purchase upon such terms as I liked; & hearing you talk of selling Cattle from Marlborough, I thought it might answer both our purposes; but you are to observe that, if your Bond upon delivery of the Cattle, is to have a credit for the amount of the sale, it is, to all intents and purposes, a ready money Sale to both us; although no cash is deposited—This, in fact, is the case in respect to the Land, which makes the £446 allowed for your moiety equal to £468.6.0 a year hence, to say nothing of the disadvantage attending ready money Sales, and is a circumstance I did not advert to—The kind of Cattle I should prefer, would be Cows & Heifers, as they would put me into a full stock the soonest; but when I wrote to you, on this Subject, my intention, if we could agree upon terms, was to take of all you could spare of every kind; if the person I should send liked the Cattle at the price they should be offered, & found they were not the worse for having a parcel pickd out for your Plantation use, for I would not be concernd with refuse Cattle at any rate.
I find, in order to lay your Brothers affairs fully before him in my next, that it will be necessary for me to have Copies of both the reports made by the Commissioners, neither of which I have—as I think you spoke something of a Plan, when we were in Fredk together, of your Committee being branched out to answ⟨mutilated⟩ different purposes. I shall be obliged to you for procuring me a Copy of your Resolutions respecting the matter—a plan of this kind I am sure is necessary for us, & we may be benifitted by a Precedent. With very great esteem—& with the Complements of the Season I remain Dr Sir Yr Most Obedt Servt

Go: Washington

